DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 12/11/2020. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 5, 23-24 has/have been amended;
Claim(s) 25-28 is/are new;
Claim(s) 1-28 is/are presently pending.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered and is correct with regard to the reference(s) cited not teaching the amended claim element(s). However, a new ground of rejection necessitated by the amendment is presented which prevents allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-11, 14-15, 20-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110306986 A1; 12/15/2011; cited in previous office action) in view of Krebs (US 20180014891 A1; Filed 1/13/2017).
Regarding claim 1, Lee teaches a system comprising: 
a non-transitory computer-readable medium comprising instructions, which when executed by one or more processors, are configured to execute a surgical planning program configured to ([0411]): 
track a tool relative to a model of an anatomy during a preoperative surgical simulation in which a user moves the tool relative to the model of the anatomy during the simulation (Fig. 6, 540; Fig. 16; Fig. 17; [0119] “virtual simulation”; [0202]; [0360]);
generate a planning parameter associated with the model of the anatomy during the preoperative surgical simulation wherein the generated planning parameter is defined based on tracking of the tool (Fig. 25-28; [0020]; [0286]; [0349]-[0351]; [0373]).
Lee does not teach wherein the generated planning parameter includes a virtual cutting boundary designed to constrain movement of the tool and defining material to be removed by the tool. However, Krebs teaches in the same field of endeavor (Abstract; Fig. 2) the generated planning parameter includes a virtual cutting boundary designed to constrain movement of the tool and defining material to be removed by the tool ([0006]; [0057]; [0058] “surgical plans are modifiable by the user including…virtual boundaries”; [0059] “force feedback system to provide guidance that tends to constrain the surgeon from penetrating the virtual boundary with the cutting tool”; “virtual boundary functions as a virtual cutting guide”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee to include these features as taught by Krebs because this enables quicker and more accurate surgery via robot ([0003]; [0031]; [0059] “allowing a surgical robot to perform all or some of the steps of the surgical plan autonomously”). 
In the combination of Lee and Krebs, Lee teaches store the generated planning parameter (Fig. 25-28; [0373]); and 
a surgical system configured to: 
load the generated planning parameter from the surgical planning program (Fig. 25-28; [0376]); and 
facilitate intraoperative surgery based on the generated planning parameter (Fig. 25-28; [0376]; [0378]).
Regarding claim 5, the combination of Lee and Krebs teaches wherein the virtual cutting boundary is designed to constrain movement of the tool from reaching an undesired area of the anatomy (Lee Fig. 17; Fig. 28; [0045]; [0072]-[0074]; [0284]; Krebs [0059]).
Regarding claim 6, in the combination of Lee and Krebs, Lee teaches wherein the generated planning parameter based on tracking of the tool includes one or more of: a path of the tool ([0373], a feed rate of the tool, a cutting speed of the tool, a force applied by the tool ([0373]), a damping applied to the tool, a power applied to the tool, an amount of material deposited by the tool, a function executed by the tool ([0373]), an orientation of the tool ([0373]), and a sequence of selection of a plurality of tools ([0349] “excision, cutting, suturing” require different tools; [0118]).
Regarding claim 7, in the combination of Lee and Krebs, Lee teaches wherein the computer-readable medium further comprises instructions, which when executed by the one or more processors, are configured to generate at least one note associated with the generated planning parameter ([0123]; [0282]; [0284]; under BRI, a notification to the user reads on the recited “note”).
Regarding claim 8, in the combination of Lee and Krebs, Lee teaches wherein the tool used during the preoperative surgical simulation is a virtual tool ([0202]; [0373]; Fig. 6-7).
Regarding claim 9, in the combination of Lee and Krebs, Lee teaches further comprising a display that is configured to display the model of the anatomy and to display the virtual tool in relation to the model of the anatomy ([0269]-[0270]; [0336]; [0338]; [0341]; [0373]; Fig. 6-7).
Regarding claim 10, in the combination of Lee and Krebs, Lee teaches wherein the computer-readable medium further comprises instructions, which when executed by the one or more processors, are configured to generate a surgical plan based on the generated planning parameter (Fig. 25-28; [0376]; [0378]).
Regarding claim 11, in the combination of Lee and Krebs, Lee teaches wherein the model of the anatomy is an image representation (Fig. 7; Fig. 11; [0072]; [0269]-[0270]).
Regarding claim 14, in the combination of Lee and Krebs, Lee teaches wherein the surgical system autonomously executes at least part of the intraoperative surgery based on the generated planning parameter ([0376]; [0381]).
Regarding claim 15, in the combination of Lee and Krebs, Lee teaches wherein the surgical system comprises one or more of an augmented reality display (Fig. 3; Fig. 7; [0335]; [0373]), a virtual reality display, a mixed reality display, or a holographic display that is configured to display the generated planning parameter.
Regarding claim 20, in the combination of Lee and Krebs, Lee teaches wherein the surgical system comprises a robotic manipulator (Fig. 19) and a navigation unit configured to track the robotic manipulator (Fig. 11; [0034]; [0037]; [0067]).
Regarding claim 21, in the combination of Lee and Krebs, Lee teaches wherein the surgical planning program is configured to automatically generate the planning parameter based on capturing movement of the tool during the simulation ([0020]; [0286]; [0349]-[0351]; [0373]; [0378]).
Regarding claim 22, in the combination of Lee and Krebs, Lee teaches wherein the surgical planning program is configured to receive an input from a user identifying the planning parameter ([0373]) and to generate the planning parameter based on the input ([0376]-[0378]).
Regarding claim 23, Lee teaches a method comprising: 
tracking a tool relative to a model of an anatomy during a preoperative surgical simulation in which a user moves the tool relative to the model of the anatomy during the simulation using a surgical planning program (Fig. 6, 540; Fig. 16; Fig. 17; [0119] “virtual simulation”; [0202]; [0360]);  
generating, with the surgical planning program, a planning parameter associated with the model of the anatomy during the preoperative surgical simulation, wherein the generated planning parameter is defined based on tracking of the tool (Fig. 25-28; [0020]; [0286]; [0349]-[0351]; [0373]).
Lee does not teach wherein the generated planning parameter includes a virtual cutting boundary designed to constrain movement of the tool and defining material to be removed by the tool. However, Krebs teaches in the same field of endeavor (Abstract; Fig. 2) the generated planning parameter includes a virtual cutting boundary designed to constrain movement of the tool and defining material to be removed by the tool ([0006]; [0057]; [0058] “surgical plans are modifiable by the user including…virtual boundaries”; [0059] “force feedback system to provide guidance that tends to constrain the surgeon from penetrating the virtual boundary with the cutting tool”; “virtual boundary functions as a virtual cutting guide”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee to include these features as taught by Krebs because this enables quicker and more accurate surgery via robot ([0003]; [0031]; [0059] “allowing a surgical robot to perform all or some of the steps of the surgical plan autonomously”). 
In the combination of Lee and Krebs, Lee teaches storing the generated planning parameter in a non-transitory computer readable medium (Fig. 25-28; [0373]);
loading the generated planning parameter into a surgical system from the non-transitory computer readable medium (Fig. 25-28; [0376]); and 
facilitating intraoperative surgery with the surgical system based on the generated parameter (Fig. 25-28; [0376]; [0378]).
Regarding claim 24, Lee teaches a non-transitory computer readable medium, comprising instructions, which when executed by one or more processors, are configured to execute a surgical planning program configured to ([0411]): 
track a tool relative to a model of an anatomy during a preoperative surgical simulation in which a user moves the tool relative to the model of the anatomy during the simulation (Fig. 6, 540; Fig. 16; Fig. 17; [0119] “virtual simulation”; [0202]; [0360]);
generate a planning parameter associated with the model of the anatomy during the preoperative surgical simulation, wherein the generated planning parameter is defined based on tracking of the tool (Fig. 25-28; [0020]; [0286]; [0349]-[0351]; [0373]).
Lee does not teach wherein the generated planning parameter includes a virtual cutting boundary designed to constrain movement of the tool and defining material to be removed by the tool. However, Krebs teaches in the same field of endeavor (Abstract; Fig. 2) the generated planning parameter includes a virtual cutting boundary designed to constrain movement of the tool and defining material to be removed by the tool ([0006]; [0057]; [0058] “surgical plans are modifiable by the user including…virtual boundaries”; [0059] “force feedback system to provide guidance that tends to constrain the surgeon from penetrating the virtual boundary with the cutting tool”; “virtual boundary functions as a virtual cutting guide”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee to include these features as taught by Krebs because this enables quicker and more accurate surgery via robot ([0003]; [0031]; [0059] “allowing a surgical robot to perform all or some of the steps of the surgical plan autonomously”). 
In the combination of Lee and Krebs, Lee teaches store the generated planning parameter for access by a surgical system configured to facilitate intraoperative surgery based on the generated parameter (Fig. 25-28; [0373]).
Regarding claim 25, in the combination of Lee and Krebs, Lee teaches a navigation system configured to track the tool during the preoperative surgical simulation and wherein the navigation system sends inputs to the surgical planning program that correspond to a tracked position of the tool as the tool is moved relative to the model of the anatomy during the simulation (Fig. 2-3; Fig. 16; [0044]-[0045]; [0057]; [0206]; [0269]-[0270]; [0273]; [0275]-[0281]).
Regarding claim 26, the combination of Lee and Krebs teaches wherein the user uses one or more input devices to virtually draw or provide one or more reference points to define the planning parameter associated with the model of the anatomy (Lee Fig. 25; [0373]; [0376]-[0378], the user performs a virtual surgery on an organ model and then the generated surgical actions are used in a real surgery; Krebs Fig. 2, input device 116; [0006]; [0052] “input device”; [0058] “surgical plans are modifiable by the user”; [0078] “custom shapes can be drawn”).
Regarding claim 28, the combination of Lee and Krebs teaches wherein the surgical planning program is configured to:
record movement of the tool along a tool path that avoids an undesired area of the anatomy during the simulation (Lee Fig. 16; [0373]);
reference the model of the anatomy in relation to the movement of the tool along the tool path (Lee [0373]); and automatically generate the virtual cutting boundary at an edge of the undesired area of the anatomy (Lee Fig. 25; [0373]; [0376]-0378]; Krebs [0078]; [0080]).

Claim(s) 2-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Krebs as applied to claims 1, 11 above, and further in view of Haider (US 20080077158 A1; 3/27/2008; cited in IDS; cited in previous office action).
Regarding claim 2, in the combination of Lee and Krebs, Lee does not teach wherein the tool used during the preoperative surgical simulation is a physical tool. However, Haider teaches in the same field of endeavor ([0002]) wherein the tool used during the preoperative surgical simulation is a physical tool ([0006]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee and Krebs to have the tool used during the preoperative surgical simulation be a physical tool as taught by Haider because this enables more efficient surgery for guiding the surgeon ([0006]).
Regarding claim 3, the combination of Lee, Krebs, and Haider teaches a navigation system configured to track the tool during the preoperative surgical simulation (Lee Fig. 10-11; Fig. 20; [0336]; [0341]; Haider [0178]).
Regarding claim 4, the combination of Lee, Krebs, and Haider teaches wherein the surgical system comprises a physical tool to facilitate intraoperative surgery (Lee Fig. 6-7; Fig. 23; Haider [0006]), and wherein the physical tool used during the preoperative surgical simulation and the physical tool used during intraoperative surgery are the same type (Lee Fig. 6-7; [0206]; [0373]; Haider [0006]; [0178]), and wherein the generated planning parameter physically modifies operation of the physical tool during the intraoperative surgery (Lee [0378]; Haider [0035]; [0178]).
Regarding claim 12, in the combination of Lee and Krebs, Lee does not teach wherein the tool used during the preoperative surgical simulation is a physical tool. However, Haider teaches in the same field of endeavor ([0002]) wherein the tool used during the preoperative surgical simulation is a physical tool ([0006]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee and Krebs to have the tool used during the preoperative surgical simulation be a physical tool as taught by Haider because this enables more efficient surgery for guiding the surgeon ([0006]).
The combination of Lee, Krebs, and Haider teaches wherein the planning parameter is generated based on the use of the physical tool in relation to the image representation (Lee [0364]; [0373]; Haider [0035]-[0036]; [0075]; [0178]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Krebs as applied to claim 1 above, and further in view of Kaouk (US 20150093734 A1; 4/2/2015; cited in IDS; cited in previous office action).
Regarding claim 13, in the combination of Lee and Krebs, Lee does not teach wherein the model of the anatomy is a physical model. However, Kaouk teaches in the same field of endeavor ([0002]) wherein the model of the anatomy is a physical model ([0005]; [0011]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee and Krebs to use a physical model as taught by Kaouk because this enhances a surgeon’s preparation for surgery ([0003]; Fig. 2).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kreb as applied to claim 1 above, in view of Amanatullah (US 20170312032 A1; 11/2/2017; cited in IDS; cited in previous office action).
Regarding claim 16, in the combination of Lee and Krebs, Lee does not explicitly teach wherein the surgical system is further configured to display the generated planning parameter during the intraoperative surgery. Note that Lee does teach displaying the planned surgery to the user during surgery ([0385]; 0387]; [0407]; [0410]). However, Amanatullah teaches in the same field of endeavor ([0003]) displaying the generated planning parameter during the intraoperative surgery (Fig. 1; Fig. 2). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee and Krebs to include this feature of Amanatullah because this enables better visualization/prediction of the surgery during the different surgical procedures (Fig. 2).
Regarding claim 17, in the combination of Lee, Krebs, and Amanatullah, Amanatullah teaches wherein the surgical system is further configured to modify the display of the generated planning parameter during the intraoperative surgery (Fig. 2).
Regarding claim 18, in the combination of Lee, Krebs, and Amanatullah, Amanatullah teaches wherein the generated planning parameter is displayed as an overlay on top of the anatomy (Fig. 2).
Regarding claim 19, the combination of Lee, Krebs, and Amanatullah teaches wherein a note associated with the generated planning parameter is generated during the preoperative surgical simulation (Lee [0123]; [0282]; [0284]; under BRI, a notification to the user reads on the recited “note”; Amanatullah claims 14-15, threshold reads on note and warning/approval graphic is display of the note; Fig 6A-6B), and wherein surgical system is configured to display the note along with the generated planning parameter during the intraoperative surgery (Amanatullah Fig. 2; Fig 6A-6B; Fig. 9, warning).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Krebs as applied to claim 1 above, and further in view of Krause (US 20040068187 A1; 4/8/2004).
Regarding claim 27, the combination of Lee and Krebs does not teach wherein the surgical planning program is further configured to utilize a machine learning or artificial intelligence algorithm to predictively generate the planning parameter. However, Krause teaches in the same field of endeavor (Abstract; Fig. 3; Fig. 21) the surgical planning program is further configured to utilize a machine learning or artificial intelligence algorithm to predictively generate the planning parameter ([0136]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee and Krebs to include this feature as taught by Krause because this enables more efficient surgical planning ([0142]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/           Primary Examiner, Art Unit 3792